ORDER

PER CURIAM:
AND NOW, this 25th day of July, 2001, the Petition for Allowance of Appeal is hereby GRANTED, the order of the Superior Court is VACATED, and the case is REMANDED for consideration on the merits. See Union Electric Corp. v. Bd. of Property Assessment, 560 Pa. 481, 746 *624A.2d 581 (2000) (allowing a nunc pro tunc appeal where the failure to comply with the timeliness requirement was caused by an administrative body’s misstatement of the deadline for filing an appeal); Commonwealth v. Coolbaugh, 770 A.2d 788 (Pa.Super.2001) (allowing an untimely appeal from the revocation of probation where the trial court misinformed the defendant of the appeal filing deadline).